                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

KENNETH RAY WILLIAMS,                      )
                                           )
              Plaintiff,                   )
                                           )
v.                                         )       No. 3:17-cv-465-DCP
                                           )
ANDREW M. SAUL, 1                          )
Acting Commissioner of Social Security,    )
                                           )
              Defendant.                   )

                                           ORDER

       For the reasons stated in the Memorandum Opinion entered contemporaneously herewith,

Plaintiff’s Motion for Judgment on the Pleadings [Doc. 13] is DENIED, and the Commissioner’s

Motion for Summary Judgment [Doc. 15] is GRANTED. The decision of the Commissioner is

AFFIRMED. The Clerk of Court is DIRECTED to close this case.

       IT IS SO ORDERED.

                                           ENTER:



                                            ___________________________
                                           Debra C. Poplin
                                           United States Magistrate Judge




       1
         Andrew M. Saul was sworn in as the Commissioner of Social Security on June 17, 2019,
during the pendency of this case. Therefore, pursuant to Federal Rule of Civil Procedure 25(d),
Andrew M. Saul is substituted as the Defendant in this case.
